UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7527


JERMAINE LORENZO PICKETT,

                  Petitioner – Appellant,

             v.

GENE JOHNSON, Director Virginia Dept. of Correction,

                  Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:08-cv-00505-gec-mfu)


Submitted:    November 17, 2009             Decided:   November 25, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Lorenzo Pickett, Appellant Pro Se. Jennifer Conrad
Williamson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jermaine Lorenzo Pickett seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or   judge   issues        a    certificate            of    appealability.              28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent      “a       substantial          showing       of    the        denial       of    a

constitutional        right.”               28    U.S.C.       § 2253(c)(2)         (2006).           A

prisoner        satisfies            this        standard       by     demonstrating               that

reasonable       jurists        would        find      that     any     assessment            of     the

constitutional        claims         by     the    district      court        is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                            We have

independently reviewed the record and conclude that Pickett has

not made the requisite showing.                        Accordingly, we deny Pickett’s

motion    for     a   certificate             of    appealability         and       dismiss          the

appeal.      We dispense with oral argument because the facts and

legal    contentions           are    adequately            presented    in        the    materials

before    the    court         and    argument         would    not     aid    the       decisional

process.

                                                                                          DISMISSED



                                                   2